Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 02/24/2022.      

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/23/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
4.	The Amendment filed on amendment filed on 02/24/2022 has been received . Independent claims 1, 8, 15 and dependent claims 5, 7, 14 have been amended. Claims 1-20  are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 02/24/2022, pages 7-8 have been fully considered.
	Double Patenting Rejection

	Examiner notice that the applicant agree to file terminal disclaimer in the future. 

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1).	 Basically, the applicant argued that the prior art (Richardson (US 20110025853)    and in view of Depies et al. (US 20170264936)) does not teach the limitations of:
“configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene” and “the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras” as recited by amended independent claims (remark, page 7-8).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Richardson (US 20110025853)    and in view of SORGI (EP 3012781) and further in view of Menache et al. (US 20040178955) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, the combination of Richardson and SORGI discloses that configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene. Richardson discloses that configuring one or more cameras to observe one or more moving objects in the live action scene in fig. 1; SORGI discloses that more moving cameras having unconstrained motion in paragraph 0023, as: “The motion of the unconstrained moving camera is analyzed”. 
	Second, the combination of Richardson, SORGI and Menache discloses that the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras. For example, Menache discloses the concept in fig. 1/fig. 2; in fig. 2, marker tag 52, which is a reference point is attached to reference camera 57, and there are plurality of such cameras, as suggested in paragraph 0060, as: “Camera 57 has a plurality of marker tags 52 affixed thereto or otherwise associated therewith…”; paragraph 0304-306, “A minimum of 3 marker tags are attached to each camera to track its spatial position and rotation… the required reference tags and marker tags have been placed in the capture zone, attached to the cameras, and attached to desired live objects, the CG objects are combined with live action video”.
Therefore, the combination of  Richardson, SORGI and Menache discloses the  limitations of  “configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene” and “the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras” as recited by amended independent claims.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, “configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene” and “the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras” as recited by amended independent claims.
 				

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

7. 	Claim 1-7 are  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-7 of Co-pending US Patent Application 17120024 indicated below.   
For Claim 1-7, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for calibrating cameras.  As clearly indicated in the table below, each claimed limitations of claim 1-7, of the current application is anticipated by the corresponding limitations of claim 1-7 of the reference Application.

US 17120024 (amended 02/23/2022)
 Current Application
Claim 1:

A computer-implemented method for calibrating cameras in a live action scene, the method comprising: 
configuring a plurality of reference cameras to observe at least one portion of the live action scene; 
configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene and to observe at least three known reference points associated with the plurality of reference cameras; 


wherein the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras;
receiving reference point data in association with the one or more moving cameras, wherein the reference point data is based on the at least three known reference points; 
and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras


Claim 2’s limitation:

wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras

Claim 3’s limitation:

wherein the plurality of reference cameras is mounted on one or more rigid structures

Claim 4’s limitation:

wherein each moving camera is mounted on a mobile apparatus.
Claim 5’s limitation:

further comprising computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data

Claim 6’s limitation:
wherein at least one moving object of the one or more moving objects is a person.
Claim 7’s limitation:

wherein at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras

Claim 1


A computer-implemented method for calibrating cameras in a live action scene, the method comprising: 

configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene and to observe one or more reference points associated with one or more moving cameras having unconstrained motion; 

configuring the one or more moving cameras to observe one or more moving objects in the live action scene; 

receiving reference point data in association with one or more reference cameras of the plurality of reference cameras, wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more moving cameras; 
wherein the one or more reference points associated with the one or more moving cameras are attached to the one or more moving cameras;

and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras.




Claim 2’s limitation:


wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras
Claim 3’s limitation:

wherein a plurality of known cameras is mounted on one or more rigid structures

Claim 4’s limitation:

wherein each moving camera is mounted on a mobile apparatus
Claim 5’s limitation:

wherein the method further comprises computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.
Claim 6’s limitation:
wherein at least one moving object of the one or more moving objects is a person.
Claim 7’s limitation:

wherein at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras





8. 	Claim 8-14 are  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8-14 of Co-pending US Patent Application 17120024 indicated below.   
For Claim 8-14, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with system for calibrating cameras.  As clearly indicated in the table below, each claimed limitations of claim 8-14, of the current application is anticipated by the corresponding limitations of claim 8-14 of the reference Application.

US 17120024
 Current Application
Claim 8:

A system for calibrating cameras in a live action scene, the system comprising: 
one or more processors; 
and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: 
configuring a plurality of reference cameras to observe at least one portion of the live action scene; 
configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene and to observe at least three known reference points associated with the plurality of reference cameras; 


wherein the one or more reference points associated with the one or more moving cameras are attached to the one or more moving cameras;
receiving reference point data in association with the one or more moving cameras, wherein the reference point data is based on the at least three known reference points; 
and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras


Claim 9’s limitation:
wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras

Claim 10’s limitation:

wherein the plurality of reference cameras is mounted on one or more rigid structures

Claim 11’s limitation:

wherein each moving camera is mounted on a mobile apparatus.
Claim 12’s limitation:

comprising computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data

Claim 13’s limitation:
wherein at least one moving object of the one or more moving objects is a person.
Claim 14’s limitation:

wherein at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras

Claim 8


A system for calibrating cameras in a live action scene, the system comprising: 

one or more processors; 

and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: 

configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene and to observe one or more reference points associated with one or more moving cameras having unconstrained motion; 

configuring the one or more moving cameras to observe one or more moving objects in the live action scene; 

receiving reference point data in association with one or more reference cameras of the plurality of reference cameras, wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more moving cameras; 

wherein the one or more reference points associated with the one or more moving cameras are attached to the one or more moving cameras;

and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras


Claim 9’s limitation:


wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras

Claim 10’s limitation:

wherein a plurality of known cameras is mounted on one or more rigid structures


Claim 11’s limitation:

wherein each moving camera is mounted on a mobile apparatus
Claim 12’s limitation:

comprises computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.

Claim 13’s limitation:
wherein at least one moving object of the one or more moving objects is a person.
Claim 14’s limitation:

wherein at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras


9. 	Claim 15-20 are  provisionally  rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 15-20 of Co-pending US Patent Application 17120024 indicated below.   
For Claim 15-20, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with non-transitory computer-readable storage medium with program  for calibrating cameras.  As clearly indicated in the table below, each claimed limitations of claim 15-20, of the current application is anticipated by the corresponding limitations of claim 15-20 of the reference Application.

US 17120024
 Current Application
Claim 15:

A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: 
configuring a plurality of reference cameras to observe at least one portion of the live action scene; 
configuring one or more moving cameras having unconstrained motion to observe one or more moving objects in the live action scene and to observe at least three known reference points associated with the plurality of reference cameras; 
receiving reference point data in association with the one or more moving cameras, wherein the reference point data is based on the at least three known reference points; 
wherein the one or more reference points associated with the one or more moving cameras are attached to the one or more moving cameras;

and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras


Claim 16’s limitation:


wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras

Claim 17’s limitation:

wherein the plurality of reference cameras is mounted on one or more rigid structures

Claim 18’s limitation:

wherein each moving camera is mounted on a mobile apparatus.
Claim 19’s limitation:

comprising computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data

Claim 20’s limitation:
wherein at least one moving object of the one or more moving objects is a person.

Claim 15


A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: 

configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene and to observe one or more reference points associated with one or more moving cameras having unconstrained motion; 

configuring the one or more moving cameras to observe one or more moving objects in the live action scene; 

receiving reference point data in association with one or more reference cameras of the plurality of reference cameras, wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more moving cameras; 

wherein the one or more reference points associated with the one or more moving cameras are attached to the one or more moving cameras;

and computing a location and an orientation of each moving camera of the one or more moving cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras



Claim 16’s limitation:


wherein each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras

Claim 17’s limitation:

wherein a plurality of known cameras is mounted on one or more rigid structures

Claim 18’s limitation:

wherein each moving camera is mounted on a mobile apparatus
Claim 19’s limitation:

comprises computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.
Claim 20’s limitation:
wherein at least one moving object of the one or more moving objects is a person.





Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

11.	Claims 1-4, 6-11, 13-18, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20110025853) and in view of SORGI (EP 3012781) and further in view of Menache et al. (US 20040178955).  

	Regarding claim 1, Richardson teaches a computer-implemented method for calibrating cameras in a live action scene (fig. 4;  paragraph 0023, … The present disclosure is related to calibration of cameras in a motion-capture system), the method comprising: 
	configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene (as shown in fig. 1; in fig. 1, there are plurality of reference cameras 102 (some of 102) to observe at least three known reference points located in the live action scene; the reference points are shown in fig. 14, there are multiple reference points; paragraph 0112, … the relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis; marker 106 in fig. 1 can also be interpreted as known reference points) and to observe one or more reference points associated with one or more cameras (as shown in fig. 1, either the face of a person or markers associated with one or more cameras); 
	configuring one or more cameras (fig. 1, one of the 102) to observe one or more moving objects in the live action scene (fig. 1, component 108; paragraph 0030, … be associated with a moving body 108 located in the scene 104);

	receiving reference point data in association with the one or more cameras (fig. 4, step 404), wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more cameras (paragraph 0112, … The composite view includes the light enhanced markers from the marker-tracking view aligned with the person's face in the scene view… the composite view includes relational lines that are overlaid on the composite view based on the position of the markers.  The relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis); 
	and computing a location and an orientation of each camera of the one or more cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras (fig. 4, step 406, 412. 418; paragraph 0066, … At 404, the method may include receiving position data associated with a position of a reference object in the scene.  The position data may be received substantially simultaneously from each of the motion-capture cameras.  The position data may include data points associated with the position of the reference object as it moves around the scene in the motion-capture space.  Different data points may be received from each camera, and may differ according to the location and orientation of each camera in the world (i.e., world coordinate system) as well as relative to every other camera in the motion-capture system).
	It is noticed that Richardson does not disclose explicitly configuring one or more moving cameras having unconstrained motion.
	SORGI discloses that configuring one or more moving cameras having unconstrained motion (paragraph 0023, as: “The motion of the unconstrained moving camera is analyzed”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of configuring one or more moving cameras having unconstrained motion as a modification to the method of Richardson for the benefit of moving around the scene.
	It is noticed that the combination of Richardson and SORGI does not disclose explicitly the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras.
	Menache discloses the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras (fig. 1/fig. 2; in fig. 2, marker tag 52, which is a reference point,  is attached to reference camera 57, and there are plurality of such cameras, as suggested in paragraph 0060, as: “Camera 57 has a plurality of marker tags 52 affixed thereto or otherwise associated therewith…”; paragraph 0304-306, “A minimum of 3 marker tags are attached to each camera to track its spatial position and rotation… the required reference tags and marker tags have been placed in the capture zone, attached to the cameras, and attached to desired live objects, the CG objects are combined with live action video”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras as a modification to the method of Richardson for the benefit of track its spatial position and rotation (paragraph 0304).

	Regarding claim 8, Richardson teaches a system for calibrating cameras in a live action scene (fig. 1;  paragraph 0023, … The present disclosure is related to calibration of cameras in a motion-capture system), the system comprising: one or more processors (fig. 8, component 804); 
	and logic encoded in one or more non-transitory computer-readable storage media (fig. 8, component 806) for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (paragraph 0102, … The processing sub-system 804 may include one or more physical devices configured to execute one or more instructions.  For example, the processing sub-system may be configured to execute one or more instructions that are part of one or more programs, routines, objects, components, data structures, or other logical constructs): 
	configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene (as shown in fig. 1; in fig. 1, there are plurality of reference cameras 102 (some of 102) to observe at least three known reference points located in the live action scene; the reference points are shown in fig. 14, there are multiple reference points; paragraph 0112, … the relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis; marker 106 in fig. 1 can also be interpreted as known reference points) and to observe one or more reference points associated with one or more cameras (as shown in fig. 1, either the face of a person or markers associated with one or more cameras); 
	configuring one or more cameras (fig. 1, one of the 102) to observe one or more moving objects in the live action scene (fig. 1, component 108; paragraph 0030, … be associated with a moving body 108 located in the scene 104);
	receiving reference point data in association with the one or more cameras (fig. 4, step 404), wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more cameras (paragraph 0112, … The composite view includes the light enhanced markers from the marker-tracking view aligned with the person's face in the scene view… the composite view includes relational lines that are overlaid on the composite view based on the position of the markers.  The relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis); 
	and computing a location and an orientation of each camera of the one or more cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras (fig. 4, step 406, 412. 418; paragraph 0066, … At 404, the method may include receiving position data associated with a position of a reference object in the scene.  The position data may be received substantially simultaneously from each of the motion-capture cameras.  The position data may include data points associated with the position of the reference object as it moves around the scene in the motion-capture space.  Different data points may be received from each camera, and may differ according to the location and orientation of each camera in the world (i.e., world coordinate system) as well as relative to every other camera in the motion-capture system).
	It is noticed that Richardson does not disclose explicitly configuring one or more moving cameras having unconstrained motion.
	SORGI discloses that configuring one or more moving cameras having unconstrained motion (paragraph 0023, as: “The motion of the unconstrained moving camera is analyzed”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of moving camera, configuring one or more moving cameras having unconstrained motion as a modification to the system of Richardson for the benefit of moving around the scene.
	It is noticed that the combination of Richardson and SORGI does not disclose explicitly the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras.
	Menache discloses the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras (fig. 1/fig. 2; in fig. 2, marker tag 52, which is a reference point,  is attached to reference camera 57, and there are plurality of such cameras, as suggested in paragraph 0060, as: “Camera 57 has a plurality of marker tags 52 affixed thereto or otherwise associated therewith…”; paragraph 0304-306, “A minimum of 3 marker tags are attached to each camera to track its spatial position and rotation… the required reference tags and marker tags have been placed in the capture zone, attached to the cameras, and attached to desired live objects, the CG objects are combined with live action video”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras as a modification to the system of Richardson for the benefit of track its spatial position and rotation (paragraph 0304).

	Regarding claim 15, Richardson teaches a non-transitory computer-readable storage medium (fig. 8, component 806) with program instructions stored thereon, the program instructions when executed by one or more processors (fig. 8, component 804) are operable to cause the one or more processors to perform operations (paragraph 0102, … The processing sub-system 804 may include one or more physical devices configured to execute one or more instructions.  For example, the processing sub-system may be configured to execute one or more instructions that are part of one or more programs, routines, objects, components, data structures, or other logical constructs) comprising; 
	configuring a plurality of reference cameras to observe at least three known reference points located in the live action scene (as shown in fig. 1; in fig. 1, there are plurality of reference cameras 102 (some of 102) to observe at least three known reference points located in the live action scene; the reference points are shown in fig. 14, there are multiple reference points; paragraph 0112, … the relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis; marker 106 in fig. 1 can also be interpreted as known reference points) and to observe one or more reference points associated with one or more cameras (as shown in fig. 1, either the face of a person or markers associated with one or more cameras); 
	configuring one or more cameras (fig. 1, one of the 102) to observe one or more moving objects in the live action scene (fig. 1, component 108; paragraph 0030, … be associated with a moving body 108 located in the scene 104);
	receiving reference point data in association with the one or more cameras (fig. 4, step 404), wherein the reference point data is based on the at least three known reference points and the one or more reference points associated with the one or more cameras (paragraph 0112, … The composite view includes the light enhanced markers from the marker-tracking view aligned with the person's face in the scene view… the composite view includes relational lines that are overlaid on the composite view based on the position of the markers.  The relational lines delineate specific features of the person's face (e.g., eye, eyebrow, mouth, cheek, etc.).  The relational lines enable a viewer of the composite view to quickly and easily identify specific movement of selected features (e.g., movement of specific face muscles).  The specific facial features identified by the relational lines further include feature tags that are overlaid on the composite view to more easily identify a particular feature for analysis); 
	and computing a location and an orientation of each camera of the one or more cameras based on one or more of the reference point data and one or more locations of one or more reference cameras of the plurality of reference cameras (fig. 4, step 406, 412. 418; paragraph 0066, … At 404, the method may include receiving position data associated with a position of a reference object in the scene.  The position data may be received substantially simultaneously from each of the motion-capture cameras.  The position data may include data points associated with the position of the reference object as it moves around the scene in the motion-capture space.  Different data points may be received from each camera, and may differ according to the location and orientation of each camera in the world (i.e., world coordinate system) as well as relative to every other camera in the motion-capture system).
	It is noticed that Richardson does not disclose explicitly configuring one or more moving cameras having unconstrained motion.
	SORGI discloses that configuring one or more moving cameras having unconstrained motion (paragraph 0023, as: “The motion of the unconstrained moving camera is analyzed”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of moving camera, configuring one or more moving cameras having unconstrained motion as a modification to the non-transitory computer-readable storage medium of Richardson for the benefit of moving around the scene.
	It is noticed that the combination of Richardson and SORGI does not disclose explicitly the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras.
	Menache discloses the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras (fig. 1/fig. 2; in fig. 2, marker tag 52, which is a reference point,  is attached to reference camera 57, and there are plurality of such cameras, as suggested in paragraph 0060, as: “Camera 57 has a plurality of marker tags 52 affixed thereto or otherwise associated therewith…”; paragraph 0304-306, “A minimum of 3 marker tags are attached to each camera to track its spatial position and rotation… the required reference tags and marker tags have been placed in the capture zone, attached to the cameras, and attached to desired live objects, the CG objects are combined with live action video”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the at least three known reference points are each attached to a respective reference camera of the plurality of reference cameras as a modification to the non-transitory computer-readable storage medium of Richardson for the benefit of track its spatial position and rotation (paragraph 0304).

	Regarding claim 2, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above, In addition, Richardson further discloses that each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras (as shown in fig. 1).

	Regarding claim 3, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above, In addition, Richardson further discloses that wherein the plurality of reference cameras is mounted on one or more rigid structures (as shown in fig. 1, cameras 102  is mounted on one or more rigid structures).

	Regarding claim 4, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above, In addition, SORGI further discloses that each moving camera is mounted on a mobile apparatus (paragraph 0023, as: “The motion of the unconstrained moving camera; which means moving camera is mounted on a mobile apparatus).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 6, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above, In addition, Richardson further discloses that at least one moving object of the one or more moving objects is a person (as shown in fig. 1, component 108 is a person). 

	Regarding claim 7, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above, In addition, Richardson further discloses that at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras (as shown in fig. 1, marker 106 are coupled to one or more reference cameras of the plurality of reference cameras; paragraph 0027, … the markers 106 are passive markers that reflect incident light to enhance the brightness of markers 106 as detected by the plurality of cameras 102.  Further, each of the plurality of cameras 102 may include a light source that is substantially coaxially aligned with an axis extending perpendicularly outward from each of the plurality of cameras to provide illumination to the passive markers).

	Regarding claim 9, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above, In addition, Richardson further discloses that each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras (as shown in fig. 1).

	Regarding claim 10, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above, In addition, Richardson further discloses that wherein the plurality of reference cameras is mounted on one or more rigid structures (as shown in fig. 1, cameras 102  is mounted on one or more rigid structures).

	Regarding claim 11, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above, In addition, SORGI further discloses that each moving camera is mounted on a mobile apparatus (paragraph 0023, as: “The motion of the unconstrained moving camera; which means moving camera is mounted on a mobile apparatus).
	The motivation of combination is the same as in claim 8’s rejection.

	Regarding claim 13, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above, In addition, Richardson further discloses that at least one moving object of the one or more moving objects is a person (as shown in fig. 1, component 108 is a person). 

	Regarding claim 14, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above, In addition, Richardson further discloses that at least a portion of the one or more known reference points are coupled to one or more reference cameras of the plurality of reference cameras (as shown in fig. 1, marker 106 are coupled to one or more reference cameras of the plurality of reference cameras; paragraph 0027, … the markers 106 are passive markers that reflect incident light to enhance the brightness of markers 106 as detected by the plurality of cameras 102.  Further, each of the plurality of cameras 102 may include a light source that is substantially coaxially aligned with an axis extending perpendicularly outward from each of the plurality of cameras to provide illumination to the passive markers).

	Regarding claim 16, the combination of Richardson, SORGI and Menache teaches the limitations of claim 15 as discussed above, In addition, Richardson further discloses that each reference camera of the plurality of reference cameras is at a known location relative to at least a second reference camera of the plurality of reference cameras (as shown in fig. 1).

	Regarding claim 17, the combination of Richardson, SORGI and Menache teaches the limitations of claim 15 as discussed above, In addition, Richardson further discloses that wherein the plurality of reference cameras is mounted on one or more rigid structures (as shown in fig. 1, cameras 102  is mounted on one or more rigid structures).

	Regarding claim 18, the combination of Richardson, SORGI and Menache teaches the limitations of claim 15 as discussed above, In addition, SORGI further discloses that each moving camera is mounted on a mobile apparatus (paragraph 0023, as: “The motion of the unconstrained moving camera; which means moving camera is mounted on a mobile apparatus).
	The motivation of combination is the same as in claim 15’s rejection.

	Regarding claim 20, the combination of Richardson, SORGI and Menache teaches the limitations of claim 15 as discussed above, In addition, Richardson further discloses that at least one moving object of the one or more moving objects is a person (as shown in fig. 1, component 108 is a person). 

12.	Claims 5, 12, 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20110025853)    and in view of SORGI (EP 3012781) and further in view of Menache et al. (US 20040178955) and further in view of KOYAMA et al. (US 20210027496).   

	Regarding claim 5, the combination of Richardson, SORGI and Menache teaches the limitations of claim 1 as discussed above.
 	It is noticed that the combination of Richardson, SORGI and Menache does not disclose explicitly computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.
	KOYAMA disclose of computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (paragraph 0320, … the position and capturing direction of the moving camera can be acquired with, for example, a GPS and angle sensor in the moving camera, the moving camera may transmit information of the position and capturing direction of the moving camera to analyzer ex112, and analyzer ex112 may perform SfM by 
using the transmitted information of the position and the capturing direction).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data as a modification to the method for the benefit of using GPS to know the position of the moving camera (paragraph 0320).

	Regarding claim 12, the combination of Richardson, SORGI and Menache teaches the limitations of claim 8 as discussed above.
 	It is noticed that the combination of Richardson, SORGI and Menache does not disclose explicitly computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.
	KOYAMA disclose of computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (paragraph 0320, … the position and capturing direction of the moving camera can be acquired with, for example, a GPS and angle sensor in the moving camera, the moving camera may transmit information of the position and capturing direction of the moving camera to analyzer ex112, and analyzer ex112 may perform SfM by 
using the transmitted information of the position and the capturing direction).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data as a modification to the system for the benefit of using GPS to know the position of the moving camera (paragraph 0320).

	Regarding claim 19, the combination of Richardson, SORGI and Menache teaches the limitations of claim 15 as discussed above.
 	It is noticed that the combination of Richardson, SORGI and Menache does not disclose explicitly computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data.
	KOYAMA disclose of computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data (paragraph 0320, … the position and capturing direction of the moving camera can be acquired with, for example, a GPS and angle sensor in the moving camera, the moving camera may transmit information of the position and capturing direction of the moving camera to analyzer ex112, and analyzer ex112 may perform SfM by 
using the transmitted information of the position and the capturing direction).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology computing the location of each moving camera of the one or more moving cameras based at least in part on one or more of global positioning system data, position sensor data, and inertial guide sensor data as a modification to the computer-readable storage medium  for the benefit of using GPS to know the position of the moving camera (paragraph 0320).

13.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action..

14.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423